DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Examiner acknowledges that Claims 1, 11, and 13-15 have been amended.  Examiner acknowledges that claim 12 has been cancelled and new claim 21 has been presented for examination.
4.	Regarding Claims 1, 11, 12, and 15, Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
5.	Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
6.	Applicant argues that in claim 1 examiner refers to the same element of Johnson U.S. 2012/0109282 (herein referred to as “Johnson”) as being both an elongate shaft 
7.	Regarding Claim 1, Applicant argues that electrodes ref num 263a-b would not correspond to the claimed elongate shaft.  The claim language of claim 1 recites in lines 3-4 “the elongate shaft including at least one electrode configured to form”.  The definition of shaft is “something suggestive…in long slender cylindrical form” and can have an opening (see https://www.merriam-webster.com/dictionary/shaft). The prior art Johnson contains a catheter body that appear cylindrical in shape and contains an opening (see Fig. 9A).  From the opening, electrodes 263a and 263b extend from it, indicating that the shaft includes at least one electrode.  Therefore, Johnson reads upon the claim language presented, and the rejection stands.
8.	However, Applicant’s arguments with respect to claim 1 have been considered but a new ground of rejection is necessitated by the amendment of claim 1.  The new rejection does not rely on any reference or combination of references applied in the 
9.	Regarding Claim 11, Applicant argues that the stent electrodes (Johnson 210a-d) do not correspond to the first and second electrode wires. However, claim 11 recites “a first electrode wire configured to form a first pole”.  It is cited that Johnson states in para 0087 “stent electrode 210a, may be selected as a first pole”.  This reads that the stent electrode performs the desired function of the wire, and therefore reads on the claim language.   There is no structural difference between the claim language and the prior art cited (please see MPEP 2114).
10.	Regarding Claim 11, applicant argues that Johnson fails to read upon a non-conductive filament interwoven with the first electrode wire and second electrode wire.  It is cited that the first electrode wire is Johnson, ref num 210a and the second electrode wire is Johnson, ref nums 210b-d (any one of the remaining electrodes).  It is also cited that the non-conductive filament is in para 0085 “insulating the strands where they cross or intersect”.  The insulative material is by definition a non-conductor to anyone of ordinary skill in the art.  Therefore, the strands are non-conductive.
11.	Regarding Claim 11, applicant argues that Johnson’s teachings of the strands of the stent portions, ref num 200a-b, are not “interwoven” with the stent electrodes, ref nums 210a-d.  The strands that form the stent, ref mum 230, are ref nums 200a, 200b (see Fig. 8A, para 0084, 0085).  It is already discussed above how the strands are non-conductive.  As shown in Fig. 8A, the strands represent an “interwoven” pattern and are connected with the first and second electrode wires, ref nums 210a and 210b.  Therefore, the wires are interwoven with the strands of a non-conductive material.

13.	Regarding Claim 12, Applicant argues that Forsyth U.S. 2016/0022353 (herein referred to as “Forsyth”) fails to teach a metallic stent and that there would not be motivation to combine Forsyth with Johnson.  Johnson teaches a surgical system including a stent for treating stenosis and/or restenosis.  Johnson fails to teach the claimed structure that the first electrode wire extends helically around a central longitudinal axis of the stent in a direction parallel to the first electrode wire, and the second electrode wire extends helically around the central longitudinal axis of the stent in the first direction parallel to the first electrode wire.  Forsyth teaches a system/device and method that may be used within arterial application (para 0053).  Stenosis can occur within the aortic valve, or the heart.  Since Forsyth could be used within arterial application, one could reasonably modify Johnson with the structure of Forsyth.  In addition, Forsyth was not relied upon for the claim language regarding the stent, but for the helically wrapping the electrodes around the device.  Forsyth does this in order to effectively deliver energy to the targeted area (para 0055), so Johnson could be modified to include the electrodes being helically wrapped around the stent in order to deliver energy to the target site.  Therefore, the previous rejection of 12 stands.
14.	Regarding Claim 15, Applicant argues that Johnson fails to outline every element corresponding to the structures as claimed.  It is noted that Claim 15 appears to be the method claim of the previously recited apparatus claim 1.  Claim 15 is also rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would 
15.	Regarding Claim 15, Applicant argues that Johnson fails to teach that the elongate shaft is advanced into a lumen of the metallic stent.  However, when considered Figures. 9A and 9B together, it is shown in Fig. 9A that lead electrodes 263a/b extend from the elongate shaft 264.  In Fig. 9B, stent 230 is shown, and on the left side of the figure, it is displayed that the elongate shaft is extending within the stent 230.  The lumen of 230 is the entirety of Fig. 9B shown; therefore, the elongate shaft would be advancing into stent 230, reading on the claim language.  
16.	However, Applicant’s arguments with respect to claim 15 have been considered but a new ground of rejection is necessitated by the amendment of claim 15.  The new rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
17.	It is noted that claims 2, 3, 6-10, 17 and 18 dependent from claims 1 and 15.  As the arguments of claims 1 and 15 have been acknowledged and addressed above, the rejections for claims 2, 3, 6-10, 17 and 18 stand.
18.	Regarding Claims 4 and 5, they are dependent upon independent claim 1.  The arguments surrounding claim 1 have been acknowledged and addressed above.  Therefore, the rejections of claims 4 and 5 stand.  
19.	Regarding Claims 12 and 14, they are dependent upon independent claim 11. It is noted that claim 12 has been cancelled, and its limitations added to the newly 
20.	 Regarding Claim 13, it was previously dependent upon independent claim 12.  It is noted that presently claim 12 has been cancelled, and its limitations added to the newly amended claim 11.  Presently, claim 13 is dependent on the newly amended claim 11.  The arguments surrounding claims 11 and 12 have been acknowledged and addressed above.  Therefore, the rejection of claim 13 stands.
21.	Regarding Claim 16, it is dependent upon independent claim 15.  The arguments surrounding claim 15 have been acknowledged and addressed above.  Therefore, the rejection of claim 16 stands.  
21.	Regarding Claim 19, it is dependent upon independent claim 15.  The arguments surrounding claim 15 have been acknowledged and addressed above.  Therefore, the rejection of claim 19 stands.  
22.	Regarding Claim 20, it is dependent upon independent claim 15.  The arguments surrounding claim 15 have been acknowledged and addressed above.  Therefore, the rejection of claim 20 stands.  
23. 	It is noted, that upon the amendment of claim 1, a new search, consideration, and rejection is necessitated for claim 1 and all of its dependencies, claims 2-10.
24. 	It is noted, that upon the amendment of claim 15, a new search, consideration, and rejection is necessitated for claim 15 and all of its dependencies, claims 16-20.

Claim Rejections - 35 USC § 103
25.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
26.	Claims 1-3, 6-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. 2012/0109282 (herein referred to as “Johnson”) and in view of Janssen U.S. 5,749,914 (herein referred to as “Janssen”).
27.	Regarding Claim 1, Johnson teaches a bipolar ablation device for treatment of a stenosis within an implanted metallic stent (para 0003) comprising:
	An elongate shaft slidably disposable within an endoscope (see Fig. 9A, ref num 264 “catheter body” is the endoscope, and there is an elongated shaft extending from it), the elongate shaft including at least one electrode configured to form a first pole of the bipolar ablation device (ref num 263a/b “deployable catheter electrodes”); and 
	An electrode lead slidably disposable within the endoscope (Fig. 9B, ref nums 263a-d), the electrode lead being configured to electrically engage the implanted metallic stent to form a second pole of the bipolar ablation device (para 0082, “as illustrated in Fig. 9B, catheter electrodes 263a-263d are subsequently deployed to a second condition in order to operatively engage the stent”); para 0087 “Electrosurgical generator may deliver energy in a bi-polar mode and/or a multi-polar mode. In a bi-polar mode energy may be selectively delivery between any two of the four stent electrodes 210a-210d)”).
	Wherein the elongate shaft is positionable within a lumen of the implanted metallic stent (Fig. 9B, nothing prevents the shaft from being advanced within the lumen formed by the stent) and the electrode lead (ref nums 263a-263d) engages with the 
	Claim 1 recites the functional limitation “disposable within an endoscope”.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  According to Johnson, the stent is being placed with an artery after angioplasty in order to stabilize the artery or vessel tubes (para 0008).  These stents are placed using a guide catheter (para 0008) or a similar device such, as an endoscope.  As the stent has been established to be sized to fit an artery or vessel, then one of reasonable skill in the art would assume the stent could be inserted through an endoscope.
	Johnson fails to teach such that the at least one electrode is spaced apart from the implanted stent.
	However, Janssen teaches a stent (Fig. 4, ref num 20) that contains an electrode (Fig. 4, ref num 14) that is disposed within the stent (Fig. 4).  The stent and electrode do not have contact with one another (Col. 7 lines 41-43).  By preventing contact between the stent and electrode, a possible short circuit in the device is also prevented, 
28.	Regarding Claim 2, Johnson teaches the electrode lead includes an engagement feature configured to releasably contact the electrode lead to the implanted metallic stent (para 0078 “suitable securing means may include and are not limited to…a clip connector…or any other suitable connector”).
29.	Regarding Claim 3, Johnson teaches the engagement feature includes a grasping metallic clip (para 0078 “suitable securing means may include and are not limited to…a clip connector…or any other suitable connector”).
30.	Regarding Claim 6, Johnson teaches the engagement feature includes a magnetic coupler (para 0078, “suitable securing means may include and are not limited to magnetic attachment means…or any other suitable connector”).
31.	Regarding Claim 7, Johnson teaches the engagement feature includes at least one electrode element disposed on an outer surface of an inflatable balloon (“securing means may be a separate device…an inflatable balloon that presses the catheter electrodes 262a, 262b into contact with the respective stent electrodes 210a, 210b”).
32.	Regarding Claim 8, Johnson teaches an energy source in electrical communication with the at least one electrode and the electrode lead (para 0086-0087 “electrosurgical generator”, also see Fig. 1, ref num 110).

34.	Regarding Claim 10, Johnson teaches the electrode lead is independently moveable relative to the elongate shaft (para 0081 “one or more independently deployable catheter electrodes 263a, 263b”).
35.	Regarding Claim 21, Johnson fails to teach the at least one electrode comprises a plurality of discrete electrodes.
	However, Janssen teaches the at least one electrode comprises a plurality of discrete electrodes (Figs. 1C and 1D, ref nums 14a, 14b, 14c, 14d, 14e; Col. 7 lines 65-67 – Col. 8 lines 1-5 “multiple electrodes could be used instead…each electrode 14a and 14b could be activated individually, to selectively ablate obstructive material proximate to the electrodes”).  This allows for greater resolution of ablation (Col. 8 lines 7-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included that the at least one electrode include a plurality of discrete electrodes in order to provide greater resolution of ablation.

36.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Janssen, and in view of Tu U.S. 6,319,251 (herein referred to as “Tu ‘251”).

Tu ‘251 teaches the engagement features includes at least one flared metallic element (Fig. 5, ref num 45 “electrode assembly”, Col 9 lines 49-67, in Fig. 5, there is a flared mechanism).  Tu ‘251 also displays that the electrode assembly (ref num 45) is metallic (Col. 9, lines 49-67) and is arranged in order to contact the stent (Col. 9, lines 49-67).  The flare as shown at the base of the electrode assembly is adapted in order to keep the electrodes in contact with the stent (Col. 9, lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and replaced the preexisting engagement feature with a flared metallic one in order to keep the electrodes and stent in contact with one another.
38.	Regarding Claim 5, Johnson teaches an engagement feature (para 0078 “suitable securing means may include but are not limited to magnetic attachment means, mechanical attachment means…or any other suitable connector”).  However, Johnson fails to explicitly teach the engagement feature being an expandable metallic cage.  The engagement facilitates contact between electrodes and the stent (para 0078).
.

38.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view of Forsyth U.S. 2016/0022353 (herein referred to as “Forsyth”).
39.	Regarding Claim 11, Johnson teaches a metallic stent for maintaining patency of a body lumen, comprising:
	A first electrode wire configured to form the first pole of the bipolar ablation device (Fig. 9B ref num 210a, para 0087 “stent electrode 210a, may be selected as a first pole”)
	A second electrode wire spaced apart from the first electrode wire, the second electrode wire being configured to form a second pole of the bipolar ablation device (Fig. 9B, any of the remaining stent electrodes, ref nums 210b-d; para 0087 “and at least two of the remaining three stent electrodes 210b-210d may be selected as a second pole”); and

Johnson fails to teach the first electrode wire extending helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire and the second electrode wire extending helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire.
Forsyth teaches a first electrode wire (Fig. 1, ref num 22a) extends helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire (see Fig. 1, ref num 14, the wire is extended helically around the central axis); and the second electrode wire (Fig. 1, ref num 22b) extends helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire (see Fig. 1). Forsyth teaches that the helically wound electrodes deliver energy between one another in order to raise the temperature of the tissue (Para 0055).  This delivery of treatment to the tissue is not limited to two electrodes helically wound around the shaft of the device (para 0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included a first and second electrode wire each helically wound in the same direction longitudinal to central axis of the stent in order to heat and deliver energy to the tissue.  Please refer the above arguments pertaining claims 11 and 12 (pgs. 4-5 para 9-13 of the present action).
40.	Regarding Claim 14, Johnson as modified teaches the first electrode wire and the second electrode wire are electrically connectable to an energy source configured to .

41.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Forsyth and further in view of Kawwas U.S. 2020/0129316 (filing date 10/24/2018; herein referred to as “Kawwas”).
42.	Regarding Claim 13, Johnson as modified teaches a first electrode wire and a second electrode wire (Johnson, Fig. 9B, ref num 210a-210d), but Johnson fails to teach the at least one non-conductive filament extends helically around the central longitudinal axis of the metallic stent in a second direction opposite of the first direction.
Kawwas teaches the at least one non-conductive filament extends helically around the central longitudinal axis of the metallic stent in a second direction opposite the first direction (para 0129-0130 “metallic filaments braided into tubular body…electrically insulated from fluid”, Fig. 2C, ref num 22). As shown in Fig. 2C, as well as Fig. 5, the stent includes a plurality of metallic filaments that are braided in opposite directions of one another into a tubular body (para 0129).  The non-conductive portions of the metallic body or filaments keep the stent insulated from fluid so that the energy be delivered to the targeted site appropriately (para 0130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Johnson and included a non-conductive filament wound in the opposite direction in order to facilitate the delivery of energy to the appropriate target site.

s 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view of Janssen and Pacey U.S. 2009/0143777 (herein referred to as “Pacey”).

44.	Regarding Claim 15, Johnson teaches a method of treating a stenosis within an implanted metallic stent (abstract), comprising: 
advancing an elongate shaft into a lumen of the implanted metallic stent (see Fig. 9B, 230 stent, ref num 264 is being disposed within the lumen of the stent), the elongate shaft including at least one electrode configured to form a first pole of a bipolar ablation device (see Fig. 9B, there are stent electrodes 210a-d; para 0087 “stent electrode 210a may be selected as a first pole”)
	Advancing an electrode lead into electrical contact with the implanted metallic stent such that the implanted metallic stent forms a second pole of the bipolar ablation device (para 0087 “at least two of the remaining stent electrodes 210b-210d may be selected as a second pole, or supply electrodes” see Fig. 9B); and
	Energizing the bipolar ablation device with the at least one electrode disposed within the lumen of the implanted metallic stent (para 0087 “delivery energy in a bipolar mode…stent electrodes 210a-d may be arranged in other suitable energy delivery arrangements and configurations”).
	Johnson fails to teach that the elongate shaft is spaced apart from the implanted metallic stent and the at least one electrode is spaced apart from the metallic stent to ablate the stenosis.

	Pacey teaches a stent (Fig. 4, ref num 2) in which a catheter is inserted into through a hollow opening (catheter ref num 4, and hollow opening ref num 2A).  It is shown that the elongate shaft of the catheter (Fig. 4, ref num 4) extends through the entirety of the stent and is spaced apart from the implanted metallic stent through the separation of the struts (Fig. 4, ref num 5).  The struts are present in order to deliver RF energy to the tissue in the uninsulated section of the stent (para 0034).  The portion of the elongate shaft that is spaced apart from the stent extends in order to connect the catheter to the generator (Fig. 5, ref num 10) via wire (Fig. 5, ref num 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to include that the elongate shaft be spaced apart from the stent in order to connect it to a generator that provides energy to the device for proper treatment.	
45.	Regarding Claim 17, Johnson teaches at least one of the elongate shaft or the electrode lead is advanceable to the implanted metallic stent within an endoscope (see 

46.	Regarding Claim 18, Johnson teaches connecting the at least one electrode and the electrode lead to an energy source (see Fig. 1, ref num 110, “electrosurgical generator” which provides the energy, para 0043, provides the base model in which embodiment Fig. 9A/B extends from).

47.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Janssen, and Pacey, and in view of Tu U.S. 6,228,109 (herein referred to as “Tu ‘109”).
48.	Regarding Claim 16, Johnson teaches the device being energized and delivering ablation energy (para 0049) but fails to teach directing ablation energy within the lumen of the implanted metallic stent.
Tu ‘109 teaches energizing a bipolar ablation device (Fig. 3, ref num 1), in which the bipolar ablation device directs ablation energy within the lumen of the implanted metallic stent (Col. 5 lines 36-58).  The energy from the RF generator (Fig. 2, ref num 30) is delivered to the electrode (ref num 12, Fig. 3) which resides in a lumen (ref num 10, Fig. 3).  The energy is delivered for therapeutic purposes of the tissue (Col. 5 lines 36-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in order to direct the ablation energy through the lumen to facilitate the energy delivery to the tissue.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Janssen, and Pacey, and in view of Sperling U.S. 2018/0168721 (herein referred to as “Sperling”).
50.	Regarding Claim 19, Johnson teaches the device being energized and delivering ablation energy (para 0049) but fails to teach providing omnidirectional ablation energy between the at least one electrode and the implanted stent.
Sperling teaches a circumferential ablation device designed to ablate tissue to treat heart rhythm disorders or be expanded within a vascular structure for treatment (abstract).  The tip of the ablation device (Fig. 3A-3D) contains a stent (ref num 10) in which has an ablating element that delivers energy omnidirectional between the electrode and the stent (para 0035-0036).  This allows energy to be applied against the tissue while the stent and ablation element be symmetrically positioned in the targeted area (para 0035-0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in order to ablate tissue in an omnidirectional fashion in order to keep the stent in place while ablating the targeted tissue.

51.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Janssen, and Pacey, and in view of Mathur U.S. 2017/0231694 (herein referred to as “Mathur”).
52.	Regarding Claim 20, Johnson teaches treating stenosis and specific tissue (Claim 1 “apply electrosurgical tissue at the site of the stenosis”), but fails to teach the 
Mathur teaches a device that treats tissue with stenosis including non-concentric tissue ingrowth and the least one electrode is configured to direct ablation energy toward the non-concentric tissue ingrowth (para 0024 “target tissue may be characterized by comparison of a measured tissue signature profile to at least one other tissue signature profile, and may allow for an eccentric selection of electrodes” and 0127 “stenosis may be eccentric”). This ensures proper treatment to the targeted tissue site (para 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included the specific tissue type that the energy be directed at in order to treat the desired tissue and its site.

Conclusion
53.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Opie U.S. 2018/0303595 (earliest filing date 04/17/2018): Regarding Claims 11 and 13-14, Opie discloses a stent device and method being located inside a vessel (abstract, Fig. 5A, ref num 100/101).  The stent contains a plurality of electrodes (ref num 131), electrode lead wires (ref nu 141), and the electrode lead wires are wound around the stent shaft structure (para 0100 “electrode wires 141 may be would around the stent shaft”; Fig. 5A, Fig. 5D).  As shown, there are two separate electrode wires in which are wrapped helically around a longitudinal axis of the stent parallel to one 
	Nguyen U.S. 11,160,571 (earliest filing date 06/22/2018): Regarding Claims 11 and 13-14, Nguyen discloses a stent device (ref num 100) which could be made of a coiled wire, weave, or braided filaments (Col. 24 lines 40-44), and coated with a non-conductive material (Col. 25, lines 10-12).  It is also disclosed that the stent may be engaged with a catheter and a conductive lead, such as a wire, can be helically wound around the device (Col. 31 lines 1-30).
	Behl U.S. 5,078,736: Regarding Claims 11 and 13-14, Behl discloses a stent device (abstract, Fig. 7, ref num 51) that contains a first and second plurality of wires helically wrapped in a first and second direction around the stent (Col. 8 lines 18-23).  It is also discussed that the plurality of wires may be made of an insulative, non-conductive material (Col. 8 lines 42-45).
54.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
55.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794